Citation Nr: 1009139	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for psychiatric disability 
other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

When this case was previously before the Board in September 
2009, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.


REMAND

In the September 2009 decision and remand, the Board granted 
service connection for PTSD, and remanded this issue of 
entitlement to service connection for psychiatric disability 
other than PTSD.  In the remand, the Board instructed that 
the Veteran's claims folder be returned to the VA examiner 
who conducted a November 2008 exam.  The examiner was to be 
instructed to provide an opinion with respect to each of the 
Veteran's acquired psychiatric disorders, other than PTSD, as 
to whether there is a 50 percent or better probability that 
the disorder was caused or chronically worsened by the 
Veteran's service-connected PTSD.

In compliance with the Board's remand, the Veteran's file was 
returned to the November 2008 examiner.  The examiner, who 
had previously diagnosed the Veteran with PTSD, determined 
that the Veteran did not have PTSD linked to service at that 
time.  He found that the Veteran's main psychopathology is in 
the area of Axis II diagnosis and consists of personality 
disorder.  The examiner also noted that the Veteran has been 
diagnosed with mood disorder and anxiety disorder not 
otherwise specified.  He determined that these conditions are 
not at least as likely as not linked to service, but rather 
are related to the Veteran's cocaine abuse and dependence.  
However, the examiner did not provide an opinion as to 
whether there is a 50 percent or better probability that 
either disorder was chronically worsened by the Veteran's 
service-connected PTSD.

The Board acknowledges that the examiner found that the 
Veteran did not have PTSD at that time.  However, given that 
the Veteran has been previously diagnosed with PTSD, by this 
examiner and others, the Board considers the examiner's 
failure to address whether any acquired psychiatric disorder 
was aggravated by the service-connected PTSD to be 
unresponsive to the remand directives.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actins:

1.  The claims folder and temporary 
folder should be returned to the November 
2008 and September 2009 examiner, who 
should be requested to provide an opinion 
with respect to each of the Veteran's 
acquired psychiatric disorders (other 
than PTSD) as to whether there is a 50 
percent or better probability that the 
disorder was chronically worsened by the 
Veteran's PTSD.  The rationale for each 
opinion expressed should also be 
provided.

If the November 2008 examiner is 
unavailable, the claims folder should be 
provided to another examiner with 
appropriate expertise who should be 
requested to review the record and 
provide the required opinions with 
supporting rationale.  Another examiner 
of the Veteran should only be performed 
if deemed necessary by the person 
providing the opinion.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudication the Veteran's claim.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


